Citation Nr: 1307494	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  03-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to asbestos or ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2007, February 2009, April 2010, and November 2010, the Board remanded this case for additional development.  As discussed below, that development has been completed, and the case has been returned for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they may be relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran's prostate cancer had its onset in service or within one year of separation therefrom, or is etiologically related to any incident, disease, or exposure during the Veteran's active service.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service, by a service-connected disability, or as a result of exposure to asbestos or ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes that the record contains an evidentiary development letter dated in April 2007 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim, to include as on the basis of exposure to asbestos and ionizing radiation.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that this letter was not issued prior to the initial adjudication of the Veteran's claim in May 2000.  His claim, however, was readjudicated following the issuance of this notice, most recently in an August 2012 supplemental statement of the case.  Thus, any deficiencies in the content or timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service personnel records and his available VA medical records.

The Board acknowledges that the Veteran's claims file was lost in or around August 2006 and had to be rebuilt.  The Board further acknowledges that VA was unable to obtain another copy of the Veteran's service treatment records when rebuilding this folder.  Where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board observes that, in the case at hand, it does have access to some of the information that was contained in the lost service treatment records, as this evidence was discussed in some of the evidence that has been associated with the rebuilt claims file.  In pertinent part, the record as it is currently constituted notes the dates on which the Veteran was treated for prostatitis in service, and these records are not inconsistent with the Veteran's current recollection of any treatment he sought in relation to his prostate.  The Veteran has not made any contentions regarding his military service itself that are inconsistent with the Board's understanding of his service.  (For example, the Veteran does not contend that he was diagnosed with prostate cancer in service.)  Thus, the absence of the actual service treatment records does not unduly prejudice the Veteran with respect to determining his entitlement to direct service connection.

To the extent that the Veteran is seeking entitlement to service connection for prostate cancer as secondary to, or a manifestation of, prostatitis, this question ultimately turns on whether there is a medical relationship between prostatitis and prostate cancer.  The only facts from the Veteran's case that are ultimately determinative of this question are (1) that the Veteran has prostatitis that is linked to service, (2) that he was subsequently diagnosed with prostate cancer, and (3) that there is medical evidence of a link between the prostatitis and the prostate cancer.  The absence of the actual service treatment records does not unduly prejudice the Veteran with respect to determining his entitlement to service connection for prostate cancer as secondary to prostatitis, as the element to which the service treatment records is relevant, prostatitis that is linked to service, has already been established.

To the extent that the Veteran is seeking entitlement to service connection for prostate cancer as due to asbestos exposure, the Board notes that exposure to asbestos has been conceded.  The question at issue in this case concerns whether medical literature recognizes a relationship between asbestos exposure and prostate cancer.  Thus, the absence of service treatment records directly showing asbestos exposure, which do not appear to have actually ever been of record, does not unduly prejudice the Veteran with respect to determining his entitlement to service connection for prostate cancer as related to asbestos exposure.

To the extent that the Veteran is seeking entitlement to service connection for prostate cancer as due to exposure to ionizing radiation, this particular claim turns on whether that amount of the Veteran's ionizing radiation exposure at least as likely as not led to the Veteran's prostate cancer.  The Board notes that exposure to ionizing radiation has been conceded, and that the Veteran has not disputed the determination that he was exposed to 343 millirems (mrem) of ionizing radiation during service.  The Board further notes that the Veteran's service personnel records, rather than his service treatment records, appear to be the records that are relevant to quantifying the Veteran's in-service ionizing radiation exposure.  The Veteran's service personnel records are of record and have been considered in connection with his claim.  Thus, the Board concludes that the Veteran is not unduly prejudiced by the loss of his service treatment records with respect to the theory of entitlement to service connection for prostate cancer based on exposure to ionizing radiation in service.  

In addition, several VA examinations and medical opinions have been obtained in connection with the various theories of entitlement to service connection for prostate cancer.  In February 2007, VA obtained an opinion from the Veterans Health Administration (VHA) with respect to the claim that the Veteran's prostate cancer is secondary to his service-connected prostatitis.  In March 2009 and July 2010, VA obtained opinions with respect to the ionizing radiation theory of entitlement.  An opinion was obtained with respect to the asbestos theory of entitlement in August 2012.  The Board finds the February 2007, July 2010, and August 2012 medical opinions are adequate for the purpose of determining entitlement to service connection for prostate cancer.  These reports reflect review of the claims folder, discussion of the Veteran's pertinent medical history, and etiology opinions with fully-explained rationales.  For these reasons, the Board concludes that the February 2007, July 2010, and August 2012 medical opinions in this case provide an adequate basis for a decision.  

The Board acknowledges the concerns that have been raised by the Veteran's representative with respect to the July 2010 ionizing radiation opinion.  First, in the September 2010 post-remand brief, the representative requested a remand "to ascertain why a physician's assistant is signing off and reviewing an oncologist's opinion.  Is the oncologist incompetent?"  The Board finds that a remand is not warranted on this basis.

A review of the opinion in question lists "Examining provider: [J.M.]" and "AUTHOR: [J.M.]."  Following the opinion itself, there is a notation stating "THIS MEDICAL OPINION COMPLETED BY:  [P.S.V.] M.D. Staff Oncologist."  Below this, the opinion notes "Reviewed by [J.M.] PA-C," and contains the electronic signature of "[J.M.], PA-C COMP AND PENSION PHYSICIAN ASSISTANT."  

With respect to the listing of a physician's assistant as the "examining provider," the Board notes that the Veteran was not examined in connection with the July 2010 etiology opinion.  With respect to the listing of a physician's assistant as the "author," the Board finds that the oncologist, not the physician's assistant, clearly authored this opinion, as it is prefaced by the phrase "[a]s an oncologist...."  Furthermore, the oncologist is listed as having completed the medical opinion.  The author of the opinion expressly stated that "I have reviewed the claims file of the veteran ... for the oncology opinion," and discusses specifics of the Veteran's history.  

The fact that the July 2010 VA medical opinion is listed as having been "[r]eviewed by" the physician's assistant does not demonstrate that the physician's assistant had editorial discretion to alter the oncologist's opinion.  As discussed above, the oncologist's role in reviewing the claims file and opining on whether there is a link between the Veteran's prostate cancer and his exposure to ionizing radiation is expressly asserted in the opinion itself, and the Board can find no basis for interpreting the notation that this report was "[r]eviewed by" a physician's assistant as signifying that the physician's assistant changed the oncologist's opinion (either innocently or fraudulently) while keeping the oncologist's name attached to this opinion.  The Board considers it just as likely that the physician's assistant, who is expressly identified as a "COMP AND PENSION PHYSICIAN ASSISTANT," was tasked with reviewing the oncologist's opinion to ensure that the oncologist answered the questions that were posed by the VA opinion request in such a manner to elicit an opinion that would allow VA to actually adjudicate the Veteran's claim.  The Board thus finds that a remand for a new VA opinion is not necessary due to any questions of the competence of the oncologist and/or physician's assistant whose names have been associated with the preparation of this opinion.

In addition, the representative has requested that the Board remand this claim in order to clarify ambiguity in the July 2010 opinion.  For reasons that will be discussed below, however, the Board finds that the claimed ambiguity can be resolved without further clarification from the examiner, and that a fifth remand is not necessary.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for prostate cancer.  He essentially contends that this disability is directly related to service or secondary to his service-connected prostatitis, or that it was caused by exposure to asbestos or ionizing radiation while in service.  

As discussed above, the Veteran's claims file was lost in the course of adjudicating this claim.  The Board notes, in particular, that the Veteran's service treatment records were lost when his claims file was misplaced.  The Board has attempted to recreate the information that is missing from the claims file based on the evidence that is in the reconstituted claims file.  Such evidence will be identified below when appropriate.

A.  Direct Service Connection, Secondary Service Connection, and Service Connection for Chronic Disability

The Board will first discuss the applicable theories of entitlement to service connection for prostate cancer that do not involve exposure to asbestos or ionizing radiation.  These theories include direct service connection, secondary service connection, and service connection for a chronic disability.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected on a secondary basis.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, supra, for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant.

Consideration of the above acknowledges both the Veteran's actual contentions and the principle that, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.  

As noted above, the Veteran's service treatment records and other selected post-service medical evidence are no longer of record.  According to the information that was provided in a December 2005 Board request for a VHA opinion, the Veteran's service treatment records revealed that the Veteran was treated for prostatitis in service in June 1966, November 1971, February 1972, and June 1972.  Additionally, the evidence of record shows that the Veteran was diagnosed with prostate cancer in May 1998.  

As is pertinent to the claim of entitlement to service connection for prostate cancer on a direct basis or on a presumptive basis as a chronic disability, there is no indication, and the Veteran does not contend, that he was actually diagnosed with prostate cancer itself in service or within one year of his separation from service.   

While the record clearly reflects that the Veteran has suffered from the claimed disability, there is no competent medical evidence to demonstrate a link between the Veteran's prostate cancer and his service.  The earliest indication of prostate cancer of record is a May 1998 VA medical record health summary noting "MALIGNANT NEOPLASM OF PROSTATE."  According to the December 2005 VHA request, the Veteran's prostate cancer was diagnosed in June 1998.  The Veteran does not contend that his prostate cancer began prior to 1998.  The record reflects that, prior to May 1998, the Veteran had not been diagnosed with or treated for the disease.  The Veteran has not made any statement contending that he had prostate cancer itself during service.  There is also no suggestion in the record of prostate cancer manifesting within one year of the Veteran's discharge.  In fact, there is no suggestion of prostate cancer for approximately 23 years following the Veteran's separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Thus, direct service connection, or presumptive service connection based on a chronic disability, is not warranted.

There is a medical opinion of record that addresses the theory that the Veteran's prostate cancer is secondary to, or a progression of, his service-connected prostatitis.  The assessment from a February 2007 VHA opinion states, in relevant part, that there is no indication that prostatitis is causally associated with prostate cancer, and it is more likely than not that the Veteran's prostate cancer was not caused by prostatitis suffered during his active military service.  The hematologist/oncologist who provided this opinion noted that both prostatitis and prostate cancer are relatively common and, therefore, often occur in the same person.  The examiner also cited recognition bias (patients with prostatitis are more likely to see a urologist and have a better chance of being diagnosed with prostate cancer) and recall bias (patients with prostate cancer are more willing to report a history of prostatitis than are patients not afflicted by prostate cancer) as factors that may encourage people to make an association between prostatitis and prostate cancer.  The physician noted that there is "laboratory evidence for a connection between inflammation and prostate cancer," but described this evidence as "novel but very indirect."  At no time did the physician find that the Veteran's prostatitis had aggravated his prostate cancer.    

The Board finds that the February 2007 VHA opinion is highly probative with respect to the question of whether there is a relationship between the Veteran's service-connected prostatitis and his prostate cancer.  The physician is a hematologist/oncologist with the necessary medical expertise to review the record and provide the requested opinion.  The examiner provided an opinion that he supported with citation to pertinent medical literature.  For these reasons, the Board finds the February 2007 opinion to be highly probative to the matter at hand.  

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran's prostate cancer is directly related to his military service, is presumptively related to such service as a chronic disability that manifested to a compensable degree within one year of separation from service, or is related on a secondary basis or representing a progression of his service-connected prostatitis.  

B.  Asbestos Exposure

The Board will next address the Veteran's contention that his prostate cancer is related to in-service asbestos exposure.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce various other cancers and tumors particularly in the chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is noted that persons with asbestos exposure have an increased incidence of various cancers, including cancers of the lung, bronchus, larynx and pharynx.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, that an asbestos-related disease can develop from brief exposure to asbestos, and that there is a prevalence of asbestos-related disease among shipyard workers since asbestos was used extensively in military ship construction.  Id.

The Court has also held that 'neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.'  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.  The M21-1MR lists occupations involving mining; milling; working in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacturing and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment as some of the major occupations involving exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.

As a preliminary matter, it must be shown that the Veteran was exposed to asbestos during active duty service.  The Board notes that the Veteran's service personnel records reflect that he served as a yeoman in the Navy.  These records contain extensive descriptions of the various duties the Veteran performed during his three decades of service.  These duties were mostly of a high-level administrative nature.  

As discussed above, this case was remanded multiple times to attempt to verify the Veteran's reported asbestos exposure, but no definitive answer has been received.  Even though the Veteran's in-service duties are not of a nature as those that would involve asbestos exposure, for the purposes of this decision only, the Board will assume that the Veteran was in fact exposed to asbestos in the course of performing his shipboard duties during his three decades in service.  

The Board finds that service connection must be denied for prostate cancer as presumptively or directly related to exposure to asbestos.  The Board recognizes that, for disabilities involving a veteran's exposure to asbestos, even the passage of approximately 23 years without manifestation of a disability may not be fatal to a claim of service connection.  Nevertheless, service connection may not be granted unless there is some competent medical evidence indicating that the Veteran's disability is indeed causally linked to his exposure to asbestos.

In the case at hand, the only medical opinion of record that addresses this question is an August 2012 opinion from a VA physician.  Following review of the claims file, the examiner opined that the Veteran's prostate cancer was less likely than not incurred in or caused by asbestos exposure.  In explaining her rationale, the examiner noted that researchers and regulators have not been able to reach a consensus on extrathoracic cancers.  She noted, however, that an Institute of Medicine study that was commissioned by National Academy of Sciences charged the Institute of Medicine to review the state of evidence regarding the role of asbestos in causing selected extrathoracic cancers.  Its findings, which were presented in a 2006 article entitled "Asbestos & Cancers," included no contemplation of the effects of asbestos on prostate cancer.  

She also cited a February 2012 update on UPTODATE ONLINE REVIEW on "Risk Factors for Prostate Cancer," citing increasing age as the most important risk factor for the development of prostate cancer.  It notes that prostate cancer is rare in men less than 40 years old but increases progressively thereafter.  It also notes that epidemiologic studies have shown that the risk of prostate cancer is higher in African-Americans compared with other ethnic groups, occurring at an earlier age and being associated with a more aggressive clinical course than in other ethnic groups.  Genetic factors, such as mutations in BRCA1 and BRCA2, were also noted to appear to play an important role in the development of certain prostate cancers.  Finally, other factors, such as diet, hormone levels, and obesity, were noted to appear to have a limited role in the development of prostate cancer.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds this opinion to be highly probative to the matter at hand.  The examiner in this case clearly reviewed the claims folder.  She explained the rationale behind her etiology opinion with specific citation to and discussion of the pertinent and current medical literature.  The Board thus finds the August 2012 VA medical opinion to be highly probative to the issue of establishing a connection between in-service asbestos exposure and the Veteran's prostate cancer.

The Board notes that the only contrary etiology opinion of record comes from the Veteran himself, through his representative, who believes there is a link between in-service asbestos exposure and his prostate cancer.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the question of whether the Veteran's prostate cancer is related to in-service asbestos exposure is of such medical complexity as to require an opinion from a medical professional.  In the absence of such evidence, service connection for prostate cancer as due to asbestos exposure is not established. 

C.  Ionizing Radiation Exposure

The Veteran alternatively contends that his prostate cancer is a result of in-service exposure to ionizing radiation.  He contends that this exposure occurred while he was serving on a nuclear submarine while in the Navy.  

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other type of radiation exposure.  

Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is defined as a disease that may be induced by ionizing radiation, and specifically includes prostate cancer.  38 C.F.R. § 3.311(b)(2)(xxiii) (2012).  Section 3.311(b)(5)(iv) requires that this disease become manifest five years or more after exposure.  In the case at hand, the Veteran's cancer became manifest in 1998, approximately 23 years after his claimed ionizing radiation exposure.  

Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of exposure to ionizing radiation in service.

Because, as noted above, the Veteran's prostate cancer became manifest approximately 23 years following his separation from service, the Veteran is not entitled to presumptive service connection based on a chronic disability.  The Board will therefore determine whether direct service connection may be granted, to include based on the Veteran's in-service exposure to ionizing radiation.

As discussed in the February 2009 Board remand, the Veteran's original claims folder was lost subsequent to development being undertaken relative to his exposure to ionizing radiation.  There is attorney work product of record, however, noting that documents of record prior to file being lost included the Veteran's DD Form 1141, Record of Exposure to Ionizing Radiation, which confirmed a dose of 231 mrem.  The Naval Environmental Health Center Detachment of the Naval Dosimetry Center further estimated an additional 112 mrem for the years from 1968 to 1974 which were not covered by the Veteran's DD Form 1141.  This made for a total dose estimate of 343 mrem.  The Veteran has neither disputed this estimate nor provided an alternative estimate.   

According to a March 2007 memorandum written by a Board attorney in connection with the attempts to rebuild the claims file, there were two probative, pertinent medical opinions of record in connection with the radiation exposure claim.  The first of these is an August 2001 opinion from a VA Advanced Registered Nurse Practitioner who had reviewed the Veteran's service treatment records and post-service medical records.  She noted the Veteran's tours of duty on nuclear submarines and his treatment for persistent prostatitis.  She opined that, based on the Veteran's in-service radiation exposure and his prostatitis treatment in service and following separation, his prostate cancer was more than likely the result of his radiation exposure.

The March 2007 memorandum also notes an April 2003 opinion from the Under Secretary for Health finding that, based on the indicated 343 mrem of radiation exposure, it was unlikely the Veteran's prostate cancer could be attributed to exposure to ionizing radiation.    

Following the February 2009 remand, VA obtained an opinion in March 2009 reflecting that, on review of the claims file, the preponderance of the evidence supported a conclusion that 343 mrem of ionizing radiation is insignificant and would not cause any cancer.  The Board finds that there is no probative value in this opinion, as it contains no rationale.  Thus, this record will not be further discussed.  

Another VA medical opinion was obtained in July 2010.  This record notes review of the claims file, including the Veteran's history of radiation exposure of a dose up to 343 mrem while in service.  It further notes that the Veteran has suffered from chronic prostatitis and was subsequently diagnosed with prostate cancer in 1998.  After this brief notation of the Veteran's pertinent history, the examiner's complete opinion was as follows:

As an oncologist I feel that it is least likely as not that the radiation dose during veteran's service is directly related to his prostate cancer.

The average dose per person from all sources is about 360 mrems per year.  It is not, however, uncommon for any of us to receive far more than that in a given year (largely due to medical procedures we may undergo).  International Standards allow exposure to as much as 5,000 mrems a year for those who work with and around radioactive material.

Since the patient's dose is far below the allowed dose by international standards for people who work around radioactive material - I feel that it is unlikely that the radiation exposure is related to his underlying malignancy.

As discussed above, the Board acknowledges the ambiguity in the first sentence of the July 2010 opinion.  The Board observes, however, that the phrase "it is least likely as not," is not synonymous with VA's "it is at least as likely as not" standard.  Rather, the phrase "it is least likely as not" may just as legitimately be interpreted as "it is less likely as not" or "it is least likely."  Therefore, the Board does not find that this sentence, when read alone, clearly expresses support for the Veteran's claim.  Furthermore, given that the remainder of the opinion is a clearly-stated analysis of the reasons why a relationship between the prostate cancer and ionizing radiation exposure is less likely than not, the Board finds that this evidence presents an unequivocal refutation of the Veteran's claim.

As discussed above, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds that the evidence against finding a link between the Veteran's exposure to ionizing radiation and his current prostate cancer is more probative than the opinion that supports his claim.  The Board finds that the July 2010 opinion, in particular, is highly probative to the question at hand, as it provides a well-supported rationale that cites to both the amount of the Veteran's ionizing radiation exposure and the applicable international standards for people who work around radioactive material. 

On the other hand, the August 2001 opinion merely cites the Veteran's in-service radiation exposure without any contemplation of the amount of such exposure, and she did not explain the basis for finding a relationship between the in-service prostatitis and the post-service prostate cancer.  Thus, the Board finds little probative value in the August 2001 opinion.

In short, the Board finds that the Veteran's prostate cancer is not related to his military service, to include on a direct basis, on a presumptive basis as a chronic disability, secondary to or a progression of service-connected prostatitis, directly or presumptively to in-service asbestos exposure, or directly or presumptively to in-service exposure to ionizing radiation.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for prostate cancer must be denied.


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to asbestos or ionizing radiation, is denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


